IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1230
                               Filed November 8, 2017


IN THE INTEREST OF A.F., A.M., and A.M.,
Minor Children,

C.F., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



       A mother appeals the termination of her parental rights to her three

children. AFFIRMED.



       Judy D. Johnson of Borseth Law Office, Altoona, for appellant mother.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Nicole Garbis-Nolan of Youth Law Center, Des Moines, guardian ad litem

for minor children.



       Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                           2


TABOR, Judge.

       A mother of three, Crystal, experienced more than two years of up-and-

down    progress    with     issues of   substance    abuse,    mental health,     and

codependency. When she missed visitation, therapy appointments, and drug

screens in June and July of 2017, the juvenile court terminated her parental

rights to two-year-old Ar.M., four-year-old Al.M., and ten-year-old A.F.1          She

appeals the termination, alleging (1) insufficient evidence of the statutory

grounds, (2) termination was not in the children’s best interests, and

(3) termination would be detrimental to the children due to the closeness of the

parent-child relationship.

       After examining the record,2 we find clear and convincing evidence

supporting termination under Iowa Code section 232.116(1)(f) and (h) (2017).

Further, the children’s best interests—as framed in section 232.116(2)—are

served by moving forward with a safe, permanent placement. Finally, while the

children have a significant bond with their mother, her continued instability poses

more of a detriment to the children than termination of her parental rights. See

Iowa Code § 232.116(3).



1
  The order also terminated the parental rights of Cody, father to Ar.M. and Al.M., and
David, father to A.F. The fathers are not parties to this appeal.
2
  We review child-welfare proceedings de novo, which means examining both the facts
and law and adjudicating anew those issues properly preserved and presented. See In
re L.G., 532 N.W.2d 478, 480 (Iowa Ct. App. 1995). We are not bound by the factual
findings of the juvenile court, but we give them weight. In re M.W., 876 N.W.2d 212, 219
(Iowa 2016). Proof must be clear and convincing. Id. Evidence is “clear and
convincing” when there are no “serious or substantial doubts as to the correctness [of]
conclusions of law drawn from the evidence.” Id. (alteration in original) (quoting In re
D.W., 791 N.W.2d 703, 706 (Iowa 2010)).
                                           3


       I.        Facts and Prior Proceedings

       The Iowa Department of Human Services (DHS) first investigated this

family in January 2015 because authorities suspected the father, Cody, of selling

illicit drugs from their home when A.F. and Al.M. were present. Both Cody and

Crystal denied the allegations. The next month, February 2015, Crystal delivered

Ar.M., who tested positive for methamphetamine at birth. In March 2015, police

arrested Cody for domestic abuse assault after he threatened Crystal with a

knife. Also in March, the juvenile court ordered all three children to be removed

from Crystal’s care and, in April, adjudicated them as children in need of

assistance (CINA).

       After the children’s removal, Crystal attended substance-abuse treatment,

support meetings, and visitation.       By October 2015, the juvenile court felt

comfortable enough with her progress to return the children to her care. The

DHS kept providing supervision and services to the family. Crystal continued

with a full-time job and stable housing into the first half of 2016.

       But in July 2016, the DHS case worker learned Crystal had been allowing

contact between Cody and the children, which was not authorized. At the time of

the contact, Cody was “on the run” from a community corrections facility. The

DHS also found Crystal had been leaving A.F. at home alone. The DHS asked

for a second removal of the three children to foster care, which was granted by

the juvenile court. In the fall of 2016, the juvenile court noted Crystal’s substance

abuse was an ongoing need, but that she was “well engaged” in services. The

court expressed concern about Crystal’s ability to “be protective and supervise

the children.”
                                         4


       In a March 2017 permanency order, the juvenile court believed Crystal

was still “making progress” but identified Cody’s upcoming release from prison

(anticipated in about six weeks) as “a significant event impacting the potential

safety and planned-for reunification of the children” with Crystal. The DHS case

worker grew worried in the spring of 2017 when Crystal turned to alcohol to deal

with the loss of her father. Intoxicated at a tavern, Crystal accidentally contacted

the case worker late in the evening for a ride home. After that incident, Crystal

agreed to try a different type of substance-abuse treatment.

       But Crystal’s downward slide continued into the summer of 2017. In late

June, Crystal missed therapy appointments and visitation with the children. On

one occasion Crystal could not be reached by either the case worker or the foster

mother. Crystal reported being depressed and taking two sleeping pills when

she had only been prescribed one pill, causing her to sleep all day. She also

failed to comply with drug screens. Most troubling, in late June, after his release

from prison, Cody appeared at Crystal’s home, and neighbors called police to

report yelling. The juvenile court found it significant that Crystal told the police

she did not want charges filed against Cody.

       The State filed its petition to terminate parental rights of the children’s

fathers on June 6, 2017. On June 27, 2017, the State amended its petition to

seek termination of the parental rights of Crystal as well. The juvenile court held

a combined permanency and termination hearing on July 19, 2017, and issued

its termination ruling the next day.

       Crystal appeals the termination ruling.
                                            5


       II.     Analysis of Mother’s Arguments

       The analysis for terminating parental rights follows three steps. In re P.L.,

778 N.W.2d 33, 40 (Iowa 2010) (discussing Iowa Code section 232.116(1)-(3)).

Crystal contests each step.

       “The first step in our analysis is to determine if a ground for termination

exists under section 232.116(1).” Id. To terminate Crystal’s parental rights, the

juvenile court relied on paragraph (d) for all three children, as well as paragraph

(f) (for the older children, A.F. and Al.M.) and paragraph (h) (for the younger

child, Ar.M.). When the juvenile court terminates parental rights on more than

one statutory ground, we may affirm the order on any of the grounds supported

by clear and convincing evidence. D.W., 791 N.W.2d at 707.

       Here, we find clear and convincing evidence to support the order under

paragraphs (f)3 and (h).4

       The juvenile court concluded Crystal could not be an attentive parent

because of her ongoing substance-abuse problems and the potential for

domestic violence between her and Cody. We give weight to the juvenile court’s

insights. On appeal, Crystal highlights her testimony that her relationship with

3
  That provision requires proof of four elements: (1) the child is four years old or older;
(2) the child has been adjudicated to be a CINA; (3) the child has been removed from
the parent’s physical custody for at least twelve of the last eighteen months, or for the
last twelve consecutive months and any trial period in the home has been less than thirty
days; and (4) clear and convincing evidence exists that at the present time the child
cannot be returned to the custody of her parents as provided in section 232.102.
4
  That provision requires proof of four elements: (1) the child is three years old or
younger; (2) the child has been adjudicated to be a CINA; (3) the child has been out of
the parent’s custody for at least six of the last twelve months or the last six consecutive
months and any trial period in the home has been less than thirty days; and (4) clear and
convincing evidence exists that the child cannot be returned to the custody of her
parents as provided in section 232.102 at the present time.
                                        6


Cody ended in July 2016 and that she last used methamphetamine in August

2016. The juvenile court did not credit her testimony; nor do we.

      At the termination hearing, the DHS social worker acknowledged Crystal

has “pretty good parenting skills” and has completed “a lot of education and has

been able to reiterate the things she has learned.” But the worker continued: “It’s

putting them into practice that has been my concern all along.” The worker’s

testimony underscored why the children could not be returned to Crystal’s care at

the time of the termination hearing.     We affirm the termination of Crystal’s

parental rights based on paragraphs (f) and (h).

      “The second step in the analysis is to consider the factors under section

232.116(2).” P.L., 778 N.W.2d at 40. This best-interests provision requires us to

give primary consideration to the children’s safety, to the best placement for

furthering their long-term nurturing and growth, and to their physical, mental, and

emotional condition and needs. Iowa Code § 232.116(2). On appeal, Crystal

contends she “was prepared to meet the children’s physical, mental and

emotional needs.”

      The juvenile court expressed concern about the roller-coaster ride on

which Crystal has taken her children: “These kids have been through a lot in the

child welfare process. And they were told in early Spring 2017 that they were

going to go home. And then they suffered by not going home. The process has

been long and arduous.” The juvenile court decided the children, especially the

oldest, A.F., had suffered enough upheaval: “More than two years of diligent

efforts and true reunification services earnestly provided by DHS and all

professionals is all these kids can stand. It is in their best interest to provide
                                         7


permanency.” We can add nothing to the poignancy of those sentiments. The

children have been in a pre-adoptive foster home since January 2017.            The

record shows it is in their best interests to move toward adoption.

       “Finally, we must decide if any exceptions to termination exist under

section 232.116(3).” P.L., 778 N.W.2d at 41. Crystal cites paragraph (c), which

allows the juvenile court to refrain from terminating parental rights if “[t]here is

clear and convincing evidence that the termination would be detrimental to the

child at the time due to the closeness of the parent-child relationship.” Iowa

Code § 232.116(3)(c). Crystal asserts she is “clearly bonded” with her children

and severing that bond would have a negative impact on them. The juvenile

court recognized the closeness in Crystal’s relationship with the children, but it

concluded the “amount of time” that they had been waiting for stability “carried

the day.”   We arrive at the same conclusion.       While severing ties with their

mother will undoubtedly be tough on these children, they would be more

disadvantaged by continued uncertainty and dashed hopes for reunification. See

D.W., 791 N.W.2d at 709 (explaining “our consideration must center on whether

the [children] will be disadvantaged by termination, and whether the

disadvantage overcomes [the parent’s] inability to provide for [the children’s]

developing needs”).

       AFFIRMED.